Citation Nr: 1107877	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The claim of entitlement to an annual clothing allowance is 
addressed in a separate Board remand under the same docket 
number).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1970.

This matter comes to the Board of Veterans' Appeals ("Board") 
from a March 2009 rating decision issued by the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, 
Pennsylvania, which denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh RO.  A transcript of the hearing has been associated 
with the Veteran's claims folder. 

Received at the Board in November 2010 was a statement from the 
Veteran's representative indicating that a VA Form 9 was being 
submitted to the Board in connection with a March 31, 2009, 
denial of service connection for posttraumatic stress disorder 
(PTSD).  The claims file, however, does not contain such a rating 
decision denying service connection for PTSD.  This matter is 
referred to the RO for clarification/action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.  


REMAND

The Veteran contends that he sustained hearing loss during active 
duty service while performing his military occupational specialty 
of tank commander.  After a thorough review of the claims folder, 
the Board has determined that additional development is necessary 
prior to the adjudication of the claim.

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

As an initial matter, the Board notes that, despite the Veteran's 
assertions to the contrary during the September 2009 Board 
hearing, review of his service treatment records reveals no 
evidence of complaints of, treatment for, or a diagnosis of a 
hearing loss in service.  See hearing transcript, September 2009.  
In addition, during his March 1970 service separation 
examination, he scored a perfect 15/15 bilaterally on the 
whispered voice test.  

Nonetheless, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") noted that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in a 
claim for benefits involves either medical etiology or a medical 
diagnosis.  Davidson reaffirmed the Court's holdings in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider 
the competency of lay evidence, and cannot reject outright such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 
606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, 
while there must be "medically competent" evidence of a current 
disability, "medically competent" evidence is not required to 
indicate that the current disability may be associated with 
service.  Colantonio, 606 F.3d at 1382.

In this case, the Veteran has resubmitted his DD 214 for his 
second period of service, which shows that he indeed served as a 
tank crewman.  During the Board hearing, he also testified that 
he first experienced and complained of hearing loss problems 
while serving as a gunner in Okinawa, Japan, where he partook in 
two battles, followed by duty at Camp Lejeune, North Carolina, 
where he participated in field exercises with 90 mm cannons, all 
without the benefit of hearing protection.  Thus, as there is no 
evidence to the contrary, his testimony as to in-service 
incurrence is presumed credible because it is consistent with the 
circumstances of his service.  

Moreover, during a December 2008 VA clinical audiology 
evaluation, the audiologist diagnosed the Veteran with bilateral 
sensorineural hearing loss.  Thus, the Veteran has been shown to 
have a present disability, as is required per Shedden, supra.  In 
addition, as there is no evidence that would indicate that the 
Veteran is not credible, his statements regarding a hearing loss 
during service are entitled to some probative weight.

Accordingly, based on the foregoing, the Board concludes that a 
VA audiology examination is warranted in order to obtain an 
opinion concerning the etiology of the Veteran's current 
bilateral hearing loss disorder.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical examination to 
support its ultimate conclusions).

Finally, the Board observes that the most recent VA treatment 
reports of record are dated February 2009.  Thus, an effort to 
obtain updated treatment records concerning the Veteran's 
bilateral hearing loss must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made).  As records in the possession of the VA are deemed to be 
constructively of record, any relevant VA treatment records since 
February 2009 must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA 
treatment records pertaining to the Veteran's 
bilateral hearing loss since February 2009.  
Any records obtained should be associated 
with the claims folder.  Any negative reply 
should be included in the claims folder.

2.  Thereafter, schedule the Veteran with an 
appropriate clinician for a VA audiological 
examination to determine the etiology and 
approximate onset date of his current 
bilateral sensorineural hearing loss 
disability.  Any tests deemed necessary 
should be conducted, and the claims folder 
must be provided to the examiner for review 
in conjunction with the examination.  The 
examiner should elicit a complete history of 
the Veteran's hearing loss symptomatology and 
note that, in addition to the medical 
evidence of record, the Veteran's personal 
statements have been considered.  Following a 
review of the relevant evidence in the claims 
file, and the clinical evaluation, the 
examiner should be asked to indicate whether 
it is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any currently-diagnosed 
hearing loss disorder was caused by active 
duty service, to include acoustic trauma in 
service.  Any and all opinions must be 
accompanied by a complete rationale.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.

If, for any reason, the clinician is unable 
to offer an opinion without resorting to 
speculation, this should be noted and 
thoroughly explained in the report, along 
with a complete rationale for such 
conclusion.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


